Citation Nr: 1646077	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from either February 1950 or March 1953 to June 1953.  The Veteran died in December 2003 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claim of service connection for the cause of the Veteran's death.  The record shows that the appellant has since moved to Oklahoma, so jurisdiction of this case now rests with the Muskogee, Oklahoma RO.

In her substantive appeal dated in March 2014, the appellant requested a Board hearing; however, in January 2015, she submitted correspondence indicating that she wished to withdraw her request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the appellant's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  Citing to the March 2014 substantive appeal, the appellant's representative argued in an October 2016 Informal Hearing Presentation that the appellant's request for a hearing was still outstanding and that she should be scheduled for a hearing.  The appellant's representative appears to merely be mistaken, however, as the representative makes no mention of the fact that the appellant withdrew her hearing request in a January 2015 statement consistent with the regulations identified above. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran was not service-connected for any disability at the time of his death.  However, this does not preclude the appellant from establishing service connection for the cause of the Veteran's death.  The records of the Veteran's service are material to establishing service connection.  The file includes DD-214 certificates of discharge from two different Veterans, both with the same name and both discharged the same day.  The appellant's September 2013 statement indicates that the Veteran received a purple heart and this is consistent with one of the DD-214 certificates.  Yet the RO relied on the other DD-214 to deny the appellant's claim in a July 2013 rating decision.  Only the service treatment records (STRs) associated with the second DD-214 are associated with the file.  The record is unclear of the basis for choosing one DD-214 over the other, particularly as the DD-214 reflecting the purple heart appears to contain the deceased Veterans' Social Security number.  Thus, a remand is necessary to ensure that the correct and complete STRs and SPRs are of record.  

The appellant's representative in an October 2016 correspondence indicated that he was unable to contact the appellant.  A January 2015 letter from the appellant indicated a desire to change her address of record.  However, the RO continued to send documents, including a May 2016 letter, to the appellant's prior address.  Further, the RO addressed multiple letters since January 2015 to the deceased Veteran and sent them to the wrong address.  As this case is being remanded, the RO should take steps to ensure that the appellant's correct address is of record.  

Accordingly, the case is REMANDED for the following action:

1.  Take any appropriate steps to contact the appellant to confirm her current address.  All requests and responses in this regard must be documented in the appellant's claims file.  If necessary, the assistance of the appellant's representative should be sought.  If the appellant's current address is unobtainable, the Veteran's representative should be notified and the record clearly documented.  

2.  Take any appropriate steps to confirm which of the two DD-214 certificates associated with the file relate to this claim, to include contacting the appropriate service department.  Obtain any service treatment records and service personnel records that correspond to the correct DD-214.  Ensure that the incorrectly associated DD-214, any incorrectly associated service treatment records, and any incorrectly associated service personnel records are removed from the file and associated with the appropriate location.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






